Citation Nr: 1515676	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right ankle fracture, status post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in November 2012.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board denied entitlement to an evaluation in excess of 20 percent for right ankle fracture status post open reduction and internal fixation.  The Veteran appealed the decision to the Court; and in a May 2013 Order, a Joint Motion for Remand (JMR) was granted, and the case was remanded back to the Board. 

The parties to the JMR noted that in its decision, although the Board acknowledged that it had considered other potentially applicable diagnostic codes to include Diagnostic Code 5262 which provides rating criteria for up to a 40-percent schedular rating for ankle disability with malunion or nonunion of the tibia and fibula, it failed to provide any actual discussion whether the Veteran's symptoms constituted marked knee or ankle disability within the meaning of Diagnostic Code 5262.  

After review of the claims file, the Board concludes that the medical evidence on file, the most recent of which is dated in January 2011, is insufficient to determine the current severity of the Veteran's service-connected right ankle disability. As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion an additional VA examination of the Veteran is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ankle disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected right ankle disability.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right ankle disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




